Case 3:17-cv-05760-BHS Document 105-3 Filed 10/05/18 Page 1 of 4

EXHIBIT C

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

10:10:04AM25

Case 3:17-cv-05760-BHS Document 105-3 Filed 10/05/18 Page 2 of 4

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
IN TACOMA

HP TUNERS, LLc,

Plaintiff, No. cv17-57603Hs
v.

KEVIN sYKEs-BoNNETT and

sYKED EcU TUNING,

INcoRPoRATED,

Defendants.

vvvvvvvvvvv

August 29, 2018

BEFORE THE HONORABLE BENJAMIN H. SETTLE
UNITED STATES DISTRICT COURT JUDGE

APPEARANCES:
For the Plaintiff: Andrew Bleiman
MARKS & KLEIN
Stephen Leatham
HEURLIN POTTER JAHN LEATHAM
HOLTMAN & STOKER
For the Defendants: John Whitaker

Tyler Kendrick
LANE POWELL

Proceedings stenographically reported and transcript

produced with computer-aided technology

 

Barry L. anning, RMR, CRR - Official Court Reporter

(206) 370-8507 Barry_£énning@WAWD.uscourts.gov
1717 Pacific Ave - Tacoma, WA 98402

 

 

10:

10:

10:

10

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

lO:

10:

10:

10:

10:

10:

10

10:

10:

10:

10

54:

54:

54

:54:

54:

54:

54:

54:

54:

54:

54:

54:

54:

55

55

55:

55

55:

55

55

:55:

552

55:

55:

:55

19AM 1

24AM 2

:28AM 3

30AM 4

31AM 5

32AM 6

35AM 7

37AM 8

38AM 9

40AM 10

42AM 11

48AM 12

51AM 13

:00AM14

:07AM 15

10AM 16

=11AM 17

15AM 18

:22AM 19

:23AM 20

26AM 21

26AM 22

29AM23

3OAM 24

:39AM25

Case 3:17-cv-05760-BHS Document 105-3 Filed 10/05/18 Page 3 of 4

33

 

 

You are saying it should also preclude further disclosure.
I think that's all -- or dissemination. That's what you
are seeking, and I think, essentially, that's agreed to.

MR. BLEIMAN: Yeah. I mean, there is a bunch of
additional --

THE COURT: That is essentially agreed to.

MR. BLEIMAN: We will try to work together to
fashion the relief.

THE COURT: That's what I am asking. I think you
need to be satisfied that it is thorough enough to fulfill
the purpose. I don't want to sit here and try and craft
all the particular language. I am going to ask
Mr. Whitaker to work with you. I understand that Sykes is
conceding these points, so it should be broad to protect
those items.

MR. BLEIMAN: As far as the sale of the
competitive products or the turn-over of a cable so we can
have it examined, try to work together on that? Are you
ruling on that?

THE coURT: Are we talking about the cloned
cable?

MR. BLEIMAN: No. We are talking about the Syked
eliminator cable.

THE COURT: The eliminator cable?

MR. BLEIMAN: Right.

Barry L. Fanning, RMR, CRR - Official Court Reporter

(253) 882-3833 Barry_Fanning@WA\/~ID.uscourts.gov
1717 Pacific Ave - Tacoma, WA 98402

 

 

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

10:

55:

55:

55:

55:

55:

55:

55:

55:

55:

56:

56

56:

56

56

56

56

56

56

56:

56

56

56:

57

57:

57:

4 OAM

44AM

4 5AM

48AM

49AM

51AM

53AM

54AM

57AM

9

01AM 10

:04AM 11

19AM 12

123AM 13

:27AM 14

:29AM 15

:32AM 16

:36AM 17

:45AM 18

48AM 19

:51AM 20

:54AM 21

59AM 22

:01AM23

04AM 24

12AM 25

Case 3:17-cv-05760-BHS Document 105-3 Filed 10/05/18 Page 4 of 4

34

 

 

THE COURT: You want one of theirs for what
purpose?

MR. BLEIMAN: To forensically examine it so that
we can demonstrate that it is a duplicate of our cable.

THE COURT: That seems like a discovery issue.
Is there any problem with that?

MR. WHITAKER: No, your Honor, with the
understanding that normal discovery rules apply.

THE COURT: Right. There will be a protective
order and so forth. You should be able to work that out.

MR. BLEIMAN: As far as him, Mr. Sykes, being
able to continue selling the software and the cable
publicly pending the hearing on preliminary injunction, is
that something you are going to rule on?

THE COURT: I am going to rule on that. We can
take it up right now. I don't know that we have made
enough progress here from where we were ten months ago.
The big problem is likelihood to prevail on the merits.
There are lots of contested issues here. The court can't
make a factual finding at this point that either party is
likely to succeed. The assertions in some cases are just
poles apart.

And furthermore, the hardships, I think, in this
case, weigh in favor of the defendant. Just how much his

business might be destroyed is difficult to evaluate. But

Barry L, Fanning, RMR, CRR - Official Court Reporter

(253) 882~3833 Barry_Fanning@WAWD.uscourts.gov
1717 Pacific Ave - Tacoma, WA 98402

 

 

